Citation Nr: 0915016	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-33 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to burial benefits.


WITNESS AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk

INTRODUCTION

The Veteran had recognized guerrilla service and Philippine 
Army service from September 1942 to March 1946.  The 
appellant seeks benefits as a surviving child.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the cause of the Veteran's death.  
While the claimant also filed a notice of disagreement to the 
denial of burial benefits, she was issued a statement of the 
case on that issue in July 2006.  Therefore, the Board finds 
that she appealed the issue of entitlement to service 
connection for the cause of the Veteran's death and burial 
benefits.

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in July 2008.  
A transcript of the hearing is associated with the claims 
folder.


FINDINGS OF FACT

1.  Many years after service, the Veteran developed 
rheumatoid arthritis, from which he died in April 1989.  This 
condition was not caused by or related to any incident of 
service.

2.  At the time of the Veteran's death, the Veteran was not 
service-connected for any disability, and was not receiving 
VA benefits.  

3.  The Veteran did not die of a service-connected 
disability.

4.  An application for burial benefits was received by the RO 
on November 22, 2005.
CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2008).

2.  The criteria for entitlement to burial benefits are not 
met.  38 U.S.C.A. § 2307 (West 2002); 38 C.F.R. §§ 3.312, 
3.1600, 3.1601 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for the Cause of Death

Service connection for the cause of a Veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be the principal cause of death, it must singly or with some 
other condition be the immediate or underlying cause, or be 
etiologically related.  38 C.F.R. § 3.312(b).  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  A 
current disability must be related to service or to an 
incident of service origin.  A Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the Veteran's service and the disability.  
Boyer v. West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. 
West, 202 F.3d 1370 (Fed. Cir. 2000).
Service connection may be granted on a presumptive basis for 
certain chronic diseases, including malignant tumors and 
cardiovascular-renal disease, if they are shown to be 
manifest to a degree of 10 percent or more within one year 
following the Veteran's separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The appellant asserts that the Veteran's death is connected 
to rheumatoid arthritis, which she believes should have been 
service-connected prior to the Veteran's death. 
Alternatively, she argues that the Veteran incurred bullet 
wounds in his right index finger, which should have been 
service-connected prior to the Veteran's death. 

The Veteran died in April 1989.  His death certificate listed 
his immediate cause of death as rheumatoid arthritis.  The 
Veteran was not service-connected for any disability at the 
time of his death.
 
In evaluating whether entitlement to service connection for 
the cause of the Veteran's death is warranted on a 
presumptive basis, there is no clinical evidence of record of 
rheumatoid arthritis until April 1989, approximately 43 years 
after separation from service.  Accordingly, the Board finds 
that entitlement to service connection for the cause of the 
Veteran's death on a presumptive basis is not warranted 
because rheumatoid arthritis was not shown within the 
applicable presumptive period following his separation from 
service.  38 C.F.R. § 3.309.  

The Board now turns to the issue of whether service 
connection for the cause of the Veteran's death is warranted 
on a direct basis.

The record reflects that the Veteran died as a result of 
rheumatoid arthritis in April 1989.  At no time has any 
treating provider related the Veteran's rheumatoid arthritis 
to his period of active service.

There are no available service records demonstrating that the 
Veteran developed rheumatoid arthritis, nor is there medical 
evidence of such condition for more than 43 years after 
separation from service.  In view of the lengthy period 
without evidence of treatment, there is no evidence of a 
continuity of treatment or symptomatology, which weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

The appellant contends that the Veteran incurred rheumatoid 
arthritis while in service, but did not contact any medical 
facility to diagnose it due to his illiteracy and 
impoverishment.  Furthermore, although she asserts that the 
Veteran's rheumatoid arthritis was incurred in service, there 
is no medical opinion of record establishing any such 
relationship.  The Board notes that the Veteran is not 
service-connected for any disability.  In addition, the 
claims file does not contain any competent evidence to show 
that the Veteran had any service-connected disability, which 
could have caused or contributed substantially to the 
Veteran's death.  The Board finds that there is no evidence 
connecting rheumatoid arthritis to the Veteran's service.  
Thus, the Board finds that the Veteran is not entitled to 
service connection either on a direct or secondary basis.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).   
As there is no evidence of any rheumatoid arthritis either in 
service or for many years after, the Board finds that an 
opinion regarding the etiology of the Veteran's cause of 
death need not be obtained in this case.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Here, there is no 
probative evidence relating the Veteran's rheumatoid 
arthritis to his period of active service.  Accordingly, 
service connection is not warranted on direct basis for the 
cause of the Veteran's death.  

The appellant submitted statements from Veteran's two 
friends, who served with him.  They claimed that the Veteran 
had rheumatoid arthritis in service.  However, the witnesses, 
as laypersons, are not competent to give a diagnosis or 
medical opinion on the etiology of a disorder.  Bostain v. 
West, 11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge).  Thus, their allegations alone 
are insufficient to constitute competent medical evidence.  

The Board notes that the appellant claims that the Veteran 
should have been service-connected for bullet wound in his 
right index finger during his lifetime.  However, the 
appellant has not submitted any evidence or alleged that a 
gunshot wound to the right index finger caused or contributed 
to the Veteran's death.  Furthermore, there was no diagnosis 
associated with the gunshot wound at the time of the 
Veteran's death.  The appellant's claim that a gunshot wound 
contributed to his death, therefore, lacks merit.

In conclusion, the evidence demonstrates that the Veteran's 
rheumatoid arthritis developed many years after service, and 
was not caused by any incident of service.  There is no 
competent medical evidence which relates the Veteran's cause 
of death to his service.  Thus, there is no basis for service 
connection for the cause of the Veteran's death.  As the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the Veteran's 
death, the Board finds that the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Burial Benefits

For the purposes of burial benefits, if a Veteran died as a 
result of a service-connected disability or disabilities, or 
if he was receiving compensation or pension at the time of 
his death, an amount may be paid toward the Veteran's funeral 
and burial expenses including the cost of transportation of 
the body to the place of burial.  38 U.S.C.A. § 2307; 38 
C.F.R. §§ 3.1600(a), 3.1601-3.1610.

Since the Board has concluded that the Veteran's death was 
not the result of a service-connected disability, and as he 
was not receiving or entitled to receive benefits at the time 
of his death, entitlement to burial benefits must be denied.


Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claims. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claims; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the RO sent correspondence in January 2006 and June 
2006; a rating decision in April 2006; a statement of the 
case in July 2006; and a supplemental statement of the case 
in September 2007.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the November 2007 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence. Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.











ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to burial benefits is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


